ATTORNEY GRIEVANCE                                            *
                                                                                 IN   THE
            COMMISSION                                                     *
                                                                                 COURT OF APPEALS
            OF MARYLAND                                                   *
                                                                                 OF   MARYLAND
                                                                          *

                    Petitioner                                            *
                                                                                Misc. Docket    AG
                                                                          *

            v.                                                            *
                                                                                No. 23
                                                                          :1:




            STEVEN DOUGLAS SHEMENSKI                                      *
                                                                                September Term, 2017

                    Respondent                                            *


                    *************************************
                                  ORDER
            This matter came before the Court on the Joint Petition of
                                                                       the Attorney Grievance

Commission of Maryland and Respondent, Steven D. Shemenski, pursuant
                                                                                                      to    Maryland
Rule 19-736,        t0 disbar the        Respondent from the practice 0f law.                  The Court having
considered the Joint Petition and the record herein,              it is   this   __
                                                                                 6th     day of September, 20 1 8;
            ORDERED,        that the     Respondent, Steven D. Shemenski, be disbarred from the

practice of law in the State           ofMaryland    for Violations   ofRules         1.1, 1.2, 1.3, 1.4, 8.1(a)     and
(b)   and   8.4(a), (c)   and   (d)   ofthe Maryland Rules of Professional Conduct, and                it   is   further;

        ORDERED,            that the Clerk      of   this   Court shall strike the name 0f Steven D.

Shemenski from the register 0f attomeys               in the   Coun and         certify that fact t0 the trustees of

the Client Protection       Fund of the Bar of Maryland and               all   Clerks of all judicial tribunals in

this State in    accordance with Maryland Rule 19-761(b).



                                                               /s/ Mary Ellen Barbera
                                                               Chief Judge



              2018-09-06
              15:37-04:00